Opinion issued August 15, 2002












In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01089-CR



TRACY BILLY KENT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 815,236



O P I N I O N
	After the trial court denied appellant's motion to suppress, pursuant to a plea
bargain with the State, appellant pleaded guilty to the felony offense of possession
of marihuana, and the trial court, in accordance with a plea agreement between
appellant and the State, assessed punishment at 15 years confinement.
	Appellant signed a written waiver of his right to appeal if the trial court
accepted the plea agreement.  Despite having waived the right to appeal, appellant
filed a notice of appeal.  See Buck v. State, 45 S.W.2d 275, 278 (Tex. App.--Houston
[1st Dist.] 2001, no pet.); see also Blanco v. State, 18 S.W.3d 218, 219-20 (Tex.
Crim. App. 2000); Littleton v. State, 33 S.W.3d 41, 43 (Tex. App.--Texarkana 2000,
pet. ref'd); Bushnell v. State, 975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th
Dist.] 1998, pet. ref'd).
	Accordingly, we order the appeal dismissed.


							Michael Schneider
							Chief Justice

Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.

Do not publish.  Tex. R. App. P. 47.